                                                                                   Case 20-10752-abl            Doc 100        Entered 10/27/20 11:56:19              Page 1 of 3




                                                                               1   Jason A. Imes, Esq., NV Bar No. 7030
                                                                                   Schwartzer & McPherson Law Firm
                                                                               2   2850 South Jones Blvd., Suite 1
                                                                                   Las Vegas NV 89146-5308
                                                                               3
                                                                                   Telephone: (702) 228-7590
                                                                               4   Facsimile:     (702) 892-0122
                                                                                   E-Mail:        bkfilings@s-mlaw.com
                                                                               5   Attorneys for Lenard E. Schwartzer, Trustee
                                                                               6                                 UNITED STATES BANKRUPTCY COURT
                                                                               7                                              DISTRICT OF NEVADA
                                                                               8   In re:                                                      Case No. BK-S-20-10752-ABL
                                                                               9   JIMENEZ ARMS, INC.,                                         Chapter 7
                                                                              10                                                   Debtor. NOTICE OF HEARING REGARDING
SCHWARTZER & MCPHERSON LAW FIRM




                                                                                                                                           FIRST AND FINAL APPLICATION FOR
                                                                              11                                                           COMPENSATION FOR SCHWARTZER &
                                                                              12                                                           McPHERSON LAW FIRM, ATTORNEYS
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                                           FOR CHAPTER 7 TRUSTEE
                                    2850 South Jones Boulevard, Suite 1




                                                                              13
                                       Las Vegas, Nevada 89146-5308




                                                                                                                                               Hearing Date: December 3, 2020
                                                                              14                                                               Hearing Time: 11:00 a.m.

                                                                              15                                                               Location: Foley Federal Building
                                                                                                                                                         300 Las Vegas Boulevard South
                                                                              16                                                                         Las Vegas, Nevada 891011
                                                                              17                     NOTICE IS HEREBY GIVEN that Lenard E. Schwartzer, Chapter 7 Trustee
                                                                              18   (“Trustee”),2 by and through his counsel, Schwartzer & McPherson Law Firm, has filed the First
                                                                              19   And Final Application For Compensation For Schwartzer & McPherson Law Firm, Attorneys For
                                                                              20   Chapter 7 Trustee (“Application”). As set forth in the Application, the Applicant respectfully
                                                                              21   requests the Court grant approval of Applicant’s 32.20 hours of professional services rendered in
                                                                              22   the amount of $11,487.00, and reimbursement of costs expended in the amount of $321.34, for a
                                                                              23
                                                                              24   1
                                                                                     The hearing on the Motion will be held before a United States Bankruptcy Judge, in the Foley Federal Building, 300
                                                                                   Las Vegas Boulevard South, Las Vegas, Nevada. However, pursuant to Administrative Order 2020-05, all hearings
                                                                              25   are currently being heard telephonically. More information and instructions on telephonic hearings in this District can
                                                                                   be found at the following website: www.nvb.uscourts.gov/news-rss/announcements/2020/0319-court-hearing-
                                                                              26
                                                                                   participation. If you intend to participate at this hearing, please continue to regularly check this District’s website
                                                                              27   (www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any Administrative Orders or updated
                                                                                   instructions relating to the most recent hearing procedures.
                                                                              28   2
                                                                                     All capitalized terms have the meanings ascribed them in the underlying Application.


                                                                                   NOH Re SMLF Fee App                                                                                Page 1 of 3
                                                                                   Case 20-10752-abl          Doc 100     Entered 10/27/20 11:56:19        Page 2 of 3




                                                                               1   total request for payment in the sum of $11,808.34 for the period from July 24, 2020 through
                                                                               2   December 3, 2020 (the “Final Fee Period”) as an allowed administrative expense of this estate.
                                                                               3                     Any Opposition must be filed pursuant to Local Rule 9014(d)(1).
                                                                               4                     Local Rule 9014(d)(1): . . . any opposition to a motion must be
                                                                                                     filed, and service of the opposition must be completed on the
                                                                               5                     movant, no later than fourteen (14) days preceding the hearing date
                                                                                                     for the motion. The opposition must set forth all relevant facts and
                                                                               6
                                                                                                     any relevant legal authority. An opposition must be supported by
                                                                               7                     affidavits or declarations that conform to the provisions of
                                                                                                     subsection (c) of this rule.”
                                                                               8
                                                                               9      If you object to the relief requested, you must file a WRITTEN response to this pleading with
                                                                              10   the court. You must also serve your written response on the person who sent you this notice.
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11           If you do not file a written response with the court, or if you do not serve your written
                                                                              12      response on the person who sent you this notice, then:
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13         The court may refuse to allow you to speak at the scheduled hearing; and
                                       Las Vegas, Nevada 89146-5308




                                                                              14         The court may rule against you without formally calling the matter at the hearing.
                                                                              15           A copy of the Motion may be obtained by accessing PACER through the United States
                                                                              16   Bankruptcy Court website for Nevada at www.nvb.uscourts.gov, or by contacting Schwartzer &
                                                                              17   McPherson Law Firm, email: bkfilings@s-mlaw.com, by facsimile: (702) 892-0122, or by mail:
                                                                              18   2850 South Jones Boulevard, Suite 1, Las Vegas, Nevada 89146.
                                                                              19           NOTICE IS FURTHER GIVEN that the hearing on the Motion may be continued without
                                                                              20   further notice.
                                                                              21           NOTICE IS FURTHER GIVEN that the hearing on the Motion will be heard before a
                                                                              22   United States Bankruptcy Judge, in the Foley Federal Building, Bankruptcy, 300 Las Vegas Blvd.
                                                                              23   South, Las Vegas, Nevada on December 3, 2020 at the hour of 11:00 a.m.; however, as set forth
                                                                              24   above, pursuant to Administrative Order 2020-05, all hearings are currently being heard
                                                                              25   telephonically. More information and instructions on telephonic hearings in this District can be
                                                                              26   found at the following website: www.nvb.uscourts.gov/news-rss/announcements/2020/0319-
                                                                              27   court-hearing-participation.
                                                                              28           If you intend to participate at this hearing, please continue to regularly check this District’s

                                                                                   NOH Re SMLF Fee App                                                                    Page 2 of 3
                                                                                   Case 20-10752-abl       Doc 100     Entered 10/27/20 11:56:19       Page 3 of 3




                                                                               1   website (www.nvb.uscourts.gov/news-rss/announcements) prior to the hearing for any
                                                                               2   Administrative Orders or updated instructions relating to the most recent hearing procedures; and
                                                                               3   it is further
                                                                               4           Dated: October 27, 2020.
                                                                               5                                               /s/ Jason A. Imes____________________
                                                                                                                               Jason A. Imes, Esq.
                                                                               6                                               Schwartzer & McPherson Law Firm
                                                                                                                               2850 South Jones Boulevard, Suite 1
                                                                               7
                                                                                                                               Las Vegas, NV 89146
                                                                               8                                               Counsel for Lenard E. Schwartzer, Trustee

                                                                               9
                                                                              10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                              11
                                                                              12
                                  Tel: (702) 228-7590 · Fax: (702) 892-0122
                                    2850 South Jones Boulevard, Suite 1




                                                                              13
                                       Las Vegas, Nevada 89146-5308




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                   NOH Re SMLF Fee App                                                               Page 3 of 3
